DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2019 and February 06, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on May 17, 2019 are accepted.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-21 in the reply filed on January 21, 2022 is acknowledged.
Claims 22-29 drawn to the non-elected species are now withdrawn.

Claim Objections
s 1, 11 and 16 are objected to because of the following informalities:  
Claim 1 recites “bio-information” in line 6 that should be corrected to –the bio-information--.
Claim 11 recites “a contact pressure” in line 6 that should be corrected to –the contact pressure--.
Claim 16 recites “bio-information” in line 5 that should be corrected to –the bio-information--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “one or more regions” in line 2 and “at least one of a region” in lines 2-3. It is not clear what the link is between these two terms.
Claim 7 recites “the pulse wave signal” in line 2. It is not clear whether it refers to the “pulse wave signal” recited in line 5 of claim 1, or the “pulse wave signal of each of the one or more regions” in lines 3-4 of claim 5.
Claim 8 recites “each of the one or more regions at each measurement time” in line 3 that renders the scope fo the claim indefinite. The term “the one or more regions” refers to subsections of a contact image being divided to, as recited in lines 1-2 of claim 5. There is no prior recitation of “each measurement time” associated with the one or more regions, or the contact image. This term hence is considered lacking proper antecedent basis, further it is unclear of the link between these regions at each measurement time and the one or more regions of the contact image in claim 5. 
 Claim 17 recites “one or more regions” in line 3 and “at least one of a region” in line 4. It is not clear what the link is between these two terms.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christman et al., US 2015/0062078 A1, hereinafter Christman.

Claims 1 and 16. Christman teaches in FIGS.2 and 9 “an apparatus (100) and a method (900) for estimating bio-information”, the apparatus comprising: 
“a sensor part comprising a contact pressure sensor array (102) configured to obtain a contact pressure distribution of a contact surface (106) contacted by an object” (104)” ([0018]: the system 100 include a bio-signal sensor device configured to detect a tough pressure dependent characteristic of a body part (e.g., a finger 104) of a user while the user touches a touch surface 106 with the body part; and FIG.9: Step 910: detect a tough pressure dependent characteristic of a body part of a user while the user touches a tough surface with the body part), and 
“an image sensor (108, 110, 112) configured to obtain a contact image of the object (104) that contacts the contact surface (106)” ([0020]: the system 100 includes an image capture device 108 configured to capture at least a partial image of the finger 104 of the user while the user touches the touch surface 106 with the finger 104. The image capture device 108 comprises a camera 110; [0021]: the image capture device 108 comprises a touch panel 112…The capacitive touch panels 112 are configured to sense multiple inputs; and FIG.9, Step 920: capture an at least partial image of the body part of the user while the user touches the touch surface with the body part); and 
“a processor (150)” configured 
“to obtain a pulse wave signal (120) of a region of interest based on the contact image” ([0020]: the camera 110 is configured to detect light in the IR spectrum (e.g., as reflected from the pulse oximeter sensor device 102; FIG.1: the signal 120; [0039]: the at least partial image is associated with an amount of pressure exerted on the tough surface by the user (Block 930); [0040]: Next, compensation is initiated for the touch pressure dependent characteristic based upon the comparison (Block 950)…In some embodiments, a signal is modified that measures the touch pressure dependent characteristic (Block 954)) – the signal detected by the camera is the optical signal from a pulse oximeter that represents a pulse wave signal. Since the signal is detected by the camera and modified based on the association of the partial image with pressure, such a signal, being a pulse wave signal, is considered “obtained based on the contact image” as claimed, and 
“to estimate bio-information based on the obtained pulse wave signal and the contact pressure distribution” ([0027]: the system 100 includes a processor 150 configured to associated images from the image capture device 108 with an amount of pressure exerted on the touch surface 106 by the user; and [0016]: sensor devices that provided user monitoring functionality...These portable devices can be used to detect (e.g., measure) health and/or biological characteristics of a user, such as blood oxygen saturation, blood glucose concentration, and so on; and [0032]: a signal 120 is modified that measures the tough pressure dependent characteristic of the body part of the user).  

Claim 2. Christman further teaches that
“the sensor part further comprises a display panel provided between the contact pressure sensor array and the image sensor” (FIG.2: the sensor part 102 is at the front of the display screen 116 (such that the finger may make a contact) and the image capture device 108, i.e., the camera, is behind the display screen 116; and [0031]: the image capture device 108 and the pulse oximeter sensor device 102 are disposed on opposite sides (e.g., front and back sides) of a smart phone).  
When the image capture device and the pulse oximeter sensor device are disposed on opposite sides of a smart phone, the display panel (of the smart phone) is provided between the pulse oximeter sensor (i.e., “the contact pressure sensor” as claimed) and the image capture device (i.e., “the image sensor” as claimed).

Claim 4. Christman further teaches that
“the contact pressure sensor array comprises a light-transmitting material (103)” ([0018]: the pulse oximeter sensor device 102 is configured as an integrated circuit (IC) chip comprising a light source 103 (e.g., a read wavelength light emitting diode (LED), an infrared (IR) LED, and so forth; [0019]: the pulse oximeter sensor device 102 comprises a transmission pulse oximeter that transmits light through the finger 104).  

Claims 5 and 17. Christman further teaches that the processor is further configured to 
“divide the contact image into one or more regions” (FIGS.6-9: the image has the circled finger region as one region, and the rest of the image as another region), and 
“select the region of interest based on at least one of a region including a characteristic point in the contact image, and a quality of a pulse wave signal of each of the one or more regions” ([0027]: an image is associated with an amount of pressure exerted on the tough surface by determining an area of the touch surface pressed by the finger) – the finger region is selected, and it is the region that includes a characteristic point (i.e., any point on the finger).

Claim 6. Christman further teaches that
“the characteristic point comprises a fingerprint center point of a finger” (FIGS.6-8: the region of interest is the whole finger, hence it comprises a fingerprint center point of a finger as the characteristic point).  

Claim 8. Christman further teaches that
“the processor is further configured to obtain at least one of a total sum, a mean value, a median value, a maximum value, and a minimum value of image data in each of the one or more regions at each measurement time, and a value calculated by applying a pre-defined function to the image data in each of the one or more regions at each measurement time, as an amplitude component of the pulse wave signal of each of the one or more regions” ([0029]: The processor 150 of the system 100 is configured to compare the amount of pressure exerted on the touch surface 106 by the user to a desired amount of pressure associated with the user for the bio-signal sensor device. For example, a desired amount of pressure can be determined for a particular user or a group of users…In some embodiments, the bio-signals collected using the pulse oximeter sensor device are compared to known (e.g., baseline) bio-signal information for the user. These comparisons are then used to determine a desired amount of pressure to be exerted by the user).  
The particular user, the group of users, or the known information for the user is considered the “pre-defined function to the image data”. The baseline or the desired amount is considered “a value calculated by applying a pre-defined function to the image data” as claimed.

Claims 9 and 19. Christman further teaches that the processor is further configured to 
“divide the contact image into one or more regions” (FIGS.6-9: the image has the circled finger region as one region, and the rest of the image as another region), and 
“select the region of interest based on a contact pressure at a position corresponding to each of the one or more regions in the contact pressure distribution” ([0027]: an image is associated with an amount of pressure exerted on the touch surface 106 by determining an area of the touch surface 106 pressed by the finger 104, e.g., as described with reference to FIG.5 where different pressure profiles captured by the image capture device 108 are schematically illustrated) – the area of the finger is identified and marked in FIGS.6-8 based on the contact pressure distribution.  

Claims 10 and 20. Christman further teaches that the processor is further configured to 
“estimate the bio-information based on contact pressure at a position corresponding to the region of interest in the contact pressure distribution, and the pulse wave signal of the region of interest” ([0027]: the system 100 includes a processor 150 configured to associated images from the image capture device 108 with an amount of pressure exerted on the touch surface 106 by the user; and [0016]: sensor devices that provided user monitoring functionality...These portable devices can be used to detect (e.g., measure) health and/or biological characteristics of a user, such as blood oxygen saturation, blood glucose concentration, and so on; and [0032]: a signal 120 is modified that measures the tough pressure dependent characteristic of the body part of the user).    

Claim 13. Christman further teaches that the processor is further configured to 
“determine a contact state between the object and the sensor part based on at least one of the contact pressure distribution, the contact image, and the pulse wave signal of the region of interest” ([0028]: pressure exerted on the touch surface 106 is proportional (e.g., directly proportional) to the surface area of the finger in contact with the touch surface) – the surface area of the finger in contact is considered the “contact state” as claimed. 

Claim 14. Christman further teaches 
“an output part configured to output information on the contact state” ([0003]: a touch screen is an electronic visual display that incorporates a touch panel overlying  display to detect the presence and/or location of a touch within the display area of the screen) – the presence of a touch is considered the “contact state” as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Bhat et al., US 10,931,859 B2, hereinafter Bhat.

Claim 3. Christman teaches all the limitations of claim 2.
Christman further teaches that the image sensor is further configured to detect light which is reflected or scattered from the object ([0019]: the pulse oximeter sensor device comprises a reflection pulse oximeter that reflects light from the finger 104; and [0020]: the camera 110 is configured to detect light in the IR spectrum (e.g., as reflected from the pulse oximeter sensor device 102).  
Christman does not teach that the light is emitted from the display panel.
However, in an analogous mobile device based biologic characteristics measurement device field of endeavor, Bhat teaches that
“the light is emitted from the display panel” (FIG.13, Block 80: provide LED display panel...proximate to photodetector array to form a bio-sensor; and Claim 1: the plurality of light sources comprises a two-dimensional pixel array containing light emitting diodes emitting at least the first peak wavelength hand the second peak wavelength, where in the pixel array is configured to display a full color image using red, green and blue subpixels).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Christman employ such a feature of detecting the light that is emitted from the display panel as taught in Bhat for the advantage of an alternative light source to provide “a more flexible and compact biologic sensor that can be easily integrated into existing consumer products”, as suggested in Bhat, Col.1, ll.35-40.

Claim 15. Christman teaches all the limitations of claim 1.
Christman does not teach the recited type of bio-information.
However, in an analogous mobile device based biologic characteristics measurement device field of endeavor, Bhat teaches that
“the bio-information comprises one or more of blood pressure, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, stress index, degree of fatigue, skin elasticity, and skin age” (Col.6, ll.8-13: by capturing a sequence of images (i.e., a video), the migration of pulses of blood along a vessel can be obtained, providing further biometric data such as heart rate, blood pulse wave velocity from which blood pressure may be inferred, cardiac output, stroke volume – either direction or by inference).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the bio-information measured by the apparatus of Christman employ such a feature of being a blood pressure as taught in Bhat for the advantage of  providing “a more flexible and compact biologic sensor that can be easily integrated into existing consumer products”, as suggested in Bhat, Col.1, ll.35-40.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Bhat et al., US 10,931,859 B2, hereinafter Bhat.

Claims 7 and 18. Christman teaches all the limitations of claims 5 and 17, respectively.
Christman does not teach the recited limitation associated with an evaluation of the quality of the pulse wave signal.
However, in an analogous mobile device based PPG signal measurement field of endeavor, Bhushan teaches that the processor is further configured to 
“evaluate the quality of the pulse wave signal based on at least one of a maximum amplitude value of the pulse wave signal of each of the one or more regions, a difference between the maximum amplitude value and a minimum amplitude value of the pulse wave signal of each of the one or more regions, and an average amplitude value of the pulse wave signal of each of the one or more regions” ([0119]: the signal quality of each individual sensor is optionally assessed and a confidence interval is calculated for signals including ECG, PPG and SCG…by normalizing the x-axis in such a manner so that at least two peals (Pulse wave peak from PPG) in the window occur at the same positions).
The pulse wave peak from PPG is considered the “maximum amplitude value of the pulse wave signal“ as claimed 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the pulse wave signal measurement performed by the apparatus of Christman employ such a feature of evaluating the quality of the pulse wave signal based on at least one of a maximum amplitude value of the pulse wave signal of each of the one or more regions as taught in Bhat for the advantage of  assessing the signal quality for “effectively monitoring cardiovascular health parameters”, as suggested in Bhushan, [0010].

Double Patenting
Claims 1 and 16 of this application is patentably indistinct from claims 1 and 14 of Application No. 16/676,647. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of co-pending Application No. 16/676,647. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the instant application and claims 1 and 14 of the ‘647 application are directed to an apparatus or a method for estimating bio-information based on a pulse wave signal and a contact pressure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claims 11 and 21 in regard to the features of “obtain an oscillometric envelope based on the contact pressure and the pulse wave signal of the region of interest, the oscillometric envelope representing a contact pressure versus an amplitude of the pulse wave signal of the region of interest at each measurement time", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 
The limitations recited in claim 12 in regard to the features of “the at least one feature value comprises one or more of a first contact pressure value of a maximum amplitude point, a second contact pressure value located to a left of the first contact pressure value, and a third contact pressure value located to a right of the first contact pressure value, the second contact pressure value and the third contact pressure value having a predetermined ratio to the first contact pressure value of the maximum amplitude point, in the oscillometric envelope", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793